Case 2:20-cv-00911-TC-DAO Document 18 Filed 02/24/21 PageID.53 Page 1 of 2




             UNITED STATES DISTRICT COURT FOR THE DISTRICT OF UTAH
                               CENTRAL DIVISION


  S.R., a minor child by next friend Lonnie                ORDER DENYING WITHOUT
  Washburn,                                                 PREJUDICE MOTION FOR
                                                           APPOINTMENT OF COUNSEL
          Plaintiff,                                             (DOC. NO. 13)

  v.
                                                           Case No. 2:20-cv-00911-TC-DAO
  UTAH COMMUNITY ACTION and
  UTAH HEAD START,                                                Judge Tena Campbell

          Defendants.                                      Magistrate Judge Daphne A. Oberg


        Before the court is Plaintiff’s Motion for Appointment of Counsel (Doc. No. 13).

Plaintiff has appeared pro se in this case and is proceeding in forma pauperis.

        While defendants in criminal actions have a constitutional right to representation by an

attorney, (U.S. Const. amend. VI; Fed. R. Crim. P. 44), “[t]here is no constitutional right to

appointed counsel in a civil case,” Durre v. Dempsey, 869 F.2d 543, 547 (10th Cir. 1989).

Indigent parties in civil actions who cannot obtain counsel may apply for the appointment of

counsel under 28 U.S.C. § 1915, which allows a court to “request an attorney to represent any

person unable to afford counsel.” 28 U.S.C. § 1915(e)(1). “The appointment of counsel in a

civil case is left to the sound discretion of the district court.” Shabazz v. Askins, 14 F.3d 533,

535 (10th Cir. 1994). The applicant bears the burden of convincing the court his claim merits the

court’s appointing counsel. McCarthy v. Weinberg, 753 F.2d 836, 838 (10th Cir. 1985). When

deciding whether to appoint counsel, the court considers a variety of factors, including “the

merits of the litigant’s claims, the nature of the factual issues raised in the claims, the litigant’s

ability to present his claims, and the complexity of the legal issues raised by the claims.” Rucks

                                                   1
Case 2:20-cv-00911-TC-DAO Document 18 Filed 02/24/21 PageID.54 Page 2 of 2




v. Boergermann, 57 F.3d 978, 979 (10th Cir. 1995) (quoting Williams v. Meese, 926 F.2d 994,

996 (10th Cir. 1991)).

       Plaintiff asks the court to appoint counsel but states no basis for the request, other than

the fact that the court has approved his application to proceed in forma pauperis. (Doc. No. 13.)

This argument is insufficient to warrant appointment of counsel in a civil case. The court finds

Plaintiff has not met his burden to justify his request for counsel. Accordingly, the court

DENIES Plaintiff’s Motion for Appointment of Counsel (Doc. No. 13) without prejudice.

       DATED this 24th day of February, 2021.

                                              BY THE COURT:


                                              ____________________________
                                              Daphne A. Oberg
                                              United States Magistrate Judge




                                                 2
